DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/19/2019.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 12/23/2019.
The Amendments to Claims 4, 16, 21, and 28, filed 12/23/2019, are acknowledged and accepted.
The Cancellation of Claims 5-6, 11-15, 17-18, 20, 22-27, 29, 33, and 35-94, filed 12/23/2019, are acknowledged and accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7-10, 16, 19, 21, 28, 30-32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2011/0266137), hereinafter Wang.
Regarding claim 1, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070) comprising:  a substrate (402, substrate) (paragraph 0069); an electrochromic layer (406, EC layer) disposed on or over the substrate (402, substrate) (figure 4a and paragraph 0079), said electrochromic layer (406, EC layer) comprising a cathodically tinting electrochromic material (WO3, tungsten oxide) (paragraphs 0079 and 0081); and a counter electrode  layer (410, CE layer) also disposed on or over the substrate (402, substrate) (figures 4a and paragraph 0082), said counter electrode layer (410, CE layer) comprising (a) a first sublayer comprising a first anodically tinting material, and (b) a second sublayer comprising a second anodically tinting material (paragraph 0082 discloses The counter electrode layer may include one or more of a number of different materials), wherein the first and second anodically tinting materials have different compositions but each comprise an oxide of at least one transition metal (paragraph 0083 discloses numerous materials; for example, nickel oxide, manganese oxide, tungsten oxide or tantalum oxide), and wherein the first sublayer is disposed between the electrochromic layer and the second sublayer (paragraph 0082).
Regarding claim 2, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein each of the first and second anodically tinting materials comprises the at least one transition metal and another non-alkali metal (paragraph 0081).
Regarding claim 3, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the first and second anodically tinting materials each comprise nickel and tungsten (paragraph 0083).

Regarding claim 7, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the second anodically tinting material comprises the at least one transition metal, the other non-alkali metal, and a second non-alkali metal, and wherein the first anodically tinting material contains the at least one transition metal and the other non-alkali metal as its only metals (paragraph 0083).
Regarding claim 8, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the first and second anodically tinting materials each comprise the at least one transition metal, the other non-alkali metal, and a second non-alkali metal, and wherein the second anodically tinting material has a higher atomic concentration of the second non-alkali metal in comparison to the first anodically tinting material (paragraphs 0082 and 0083).
Regarding claim 9, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein one of the at least one transition metal is selected from the group consisting of tungsten (W), tantalum (Ta), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), rhodium (Rh), ruthenium (Ru), vanadium (V), iridium (Ir), and combinations thereof (paragraph 0083).
Regarding claim 10, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the other non-alkali metal is selected from the group consisting of silver (Ag), aluminum (Al), arsenic (As), gold (Ag), boron (B), barium (Ba), beryllium (Be), bismuth (Bi), calcium (Ca), cadmium (Cd), cerium (Ce), cobalt (Co), chromium (Cr), copper (Cu), europium (Eu), iron (Fe), gallium (Ga), gadolinium (Gd), germanium (Ge), hafnium (Hf), mercury (Hg), indium (In), iridium (Ir), lanthanum (La), magnesium (Mg), manganese (Mn), molybdenum (Mo), niobium 
Regarding claim 15, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the first and second anodically tinting materials each comprise a first transition metal, a second transition metal, and oxygen, and wherein ratio of the first transition metal to the second transition metal is different in the first and second anodically tinting materials (paragraph 0083).
Regarding claim 19, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the first and second sublayers of the counter electrode layer are in physical contact with one another (paragraph 0082 discloses the counter electrode 410 can include one or more materials and therefore the layers would be in contact with each other).
Regarding claim 21, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the first anodically material has a first affinity for lithium and the second anodically material has a second affinity for lithium, wherein the first affinity for lithium and the second affinity for lithium are different (paragraph 0087).
Regarding claim 28, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the first and second sublayers of the counter electrode layer each have a morphology that is a mixture of amorphous and nanocrystalline phases with nanocrystallites (paragraph 0083).

Regarding claim 31, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein the transparent conductive layer comprises a doped indium oxide (paragraph 0073).
Regarding claim 32, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein at least one of the first and second anodically tinting materials comprises nickel, aluminum, and oxygen (paragraph 0083).
Regarding claim 34, Wang discloses, in figures 3 and 4, n electrochromic device (400 and 401, layered structures) (paragraph 0070), wherein at least one of the first and second anodically tinting materials comprises nickel, silicon, and oxygen (paragraph 0083).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872